 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.1   Page 1 of 41




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Dr. AMIR KAKI, M.D., an individual,
and Dr. MAHIR ELDER, M.D.,
an individual,

      Plaintiffs,                                          Case No: 19-cv-
vs.                                                        Hon.

TENET HEALTHCARE CORPORATION,
a foreign for-profit corporation,
VHS, INC., a foreign for-profit corporation,
VHS OF MICHIGAN, INC, a foreign for-profit
corporation, d/b/a Detroit Medical Center (“DMC”),
VHS HARPER-HUTZEL HOSPITAL, INC.,
a foreign for-profit corporation,
VHS SINAI-GRACE HOSPITAL, INC.,
a foreign for-profit corporation,
VHS DETROIT RECEIVING HOSPITAL, INC.,
a foreign for-profit corporation, jointly and severally,
(Collectively DMC and/or TENET), and
DR. ANTHONY TEDESCHI, President of VHS
OF MICHIGAN and CEO of DMC, an individual,
SCOTT STEINER, CEO of HARPER UNIVERSITY
HOSPITAL, DETROIT RECEIVING, AND HUTZEL
HOSPITAL, an individual, ERIC EVANS,
PRESIDENT OF TENET HOSPITAL OPERATIONS,
an individual, and CONRAD MALLET,
CEO SINAI-GRACE HOSPITAL, an individual.

       Defendants.
___________________________________________________________________
DEBORAH GORDON LAW
Deborah L. Gordon (P27058)
Attorney for Plaintiffs

                                          1
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.2    Page 2 of 41




33 Bloomfield Hills Parkway, Suite 220
Bloomfield Hills, Michigan 48304
(248) 258-2500
dgordon@deborahgordonlaw.com

            COMPLAINT AND DEMAND FOR TRIAL BY JURY

      NOW COME Plaintiffs, DRS. AMIR KAKI and MAHIR ELDER, by and

through their attorneys Deborah Gordon Law, and complain against Defendants as

follows:

                  PARTIES, CLAIMS AND JURISDICTION

      1.     This is an action for violation of the retaliation provision of the False

Claims Act, 31 U.S.C. § 3730, violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., the Michigan Medicaid False Claims Act, MCL

§ 400.610c, and the Bullard-Plawecki Employee Right to Know Act, MCL §

423.501, et seq., and for claims of False Light and retaliatory discharge in violation

of the public policy of the State of Michigan against Defendants.

      2.     Plaintiff Dr. Amir Kaki, M.D., (“Plaintiff,” “Plaintiffs,” or “Dr.

Kaki”), is a current resident of the County of Oakland, State of Michigan.

      3.     Plaintiff Dr. Mahir Elder, M.D., (“Plaintiff,” “Plaintiffs,” or “Dr.

Elder”), is a current resident of the County of Wayne, State of Michigan.

      4.     Defendant    TENET       HEALTHCARE          CORPORATION,          INC.,

(“Tenet”) is a foreign for-profit corporation, incorporated in Nevada and

                                          2
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19      PageID.3   Page 3 of 41




headquartered in Dallas, Texas. It is a multi-national, investor-owned healthcare

services company. As of December 2018, Tenet operated 68 hospitals nationally.

Tenet does business, and has numerous subsidiaries it operates and controls, in the

State of Michigan.

      5.     VHS OF MICHIGAN, INC., a wholly-owned subsidiary of VHS,

Inc., is a foreign for-profit corporation, incorporated in Delaware and doing

business in Detroit, Michigan as The Detroit Medical Center (“DMC”), a Michigan

corporation with its principal place of business in Wayne County Michigan. In

2013, Tenet purchased VHS of Michigan.

      6.     VHS HARPER-HUTZEL HOSPITAL, INC., a foreign for-profit

corporation, incorporated in Delaware, is part of the DMC, doing business in

Michigan as Harper-Hutzel Hospital (comprising Harper University Hospital,

Hutzel Women’s Hospital, the CardioVascular Institute and DMC Surgery

Hospital).   In 2013, VHS HARPER-HUTZEL HOSPITAL, INC. became a

subsidiary owned by Tenet.

      7.     VHS SINAI-GRACE HOSPITAL, INC., a foreign for-profit

corporation, incorporated in Delaware, is part of the DMC, doing business in

Michigan under different names, including Sinai-Grace Hospital and DMC. In

2013, VHS SINAI-GRACE HOSPITAL became a subsidiary owned by Tenet.


                                         3
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19      PageID.4   Page 4 of 41




      8.    VHS DETROIT RECEIVING HOSPITAL, INC., a foreign for-

profit corporation, incorporated in Delaware, is part of the DMC, doing business

in Michigan under different names, including among others as Detroit Receiving

Hospital and DMC. In 2013, VHS DETROIT RECEIVING HOSPITAL, INC.

became a subsidiary owned by Tenet.

      9.    Defendant Anthony Tedeschi (“Tedeschi”) is a licensed Medical

Doctor. Tedeschi has been the Chief Executive Officer (“CEO”) of the DMC

since January 2017. Tedeschi previously served as the CEO of the Chicago

Market of Tenet. He is a resident of the State of Michigan.

      10.   Defendant Scott Steiner (“Steiner”) was the CEO of the adult DMC

hospitals beginning in 2012 and ending on February 8, 2019. He is a resident of

the State of Michigan.

      11.   Defendant Eric Evans (“Evans”) was the President of Hospital

Operations for Tenet from approximately March 2016 to December 2018. He was

previously the CEO of the Texas Region for Tenet from approximately April

2015 to March 2016. He is a resident of the State of Texas.

      12.    Defendant Conrad Mallet Jr. (“Mallet”) has been the CEO of Sinai-

Grace Hospital since August 14, 2017. He is a resident of the State of Michigan.

      13.   The Court has federal subject-matter jurisdiction in this action


                                         4
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.5    Page 5 of 41




pursuant to 28 U.S.C. §§ 1331 and 2601 et. seq., and 29 U.S.C. § 794(a) because

the complaint states a claim that arises under the laws of the United States. This

Court also has supplemental jurisdiction over Plaintiff’s state law claims under 28

USC §1367 because these claims are so related to the federal claims in this case

that they form part of the same case or controversy.

      14.     Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391(b), as it is in the district in which Defendants conduct business.

                          FACTUAL BACKGROUND

      15.     Plaintiff Dr. Kaki is a cardiologist specializing in nuclear cardiology,

internal medicine and interventional cardiology. He was a Clinical Associate

Professor of Medicine at Wayne State University School of Medicine and an

Assistant Program Director of Interventional Fellowship at Wayne State University

School of Medicine. Dr. Kaki has had staff privileges at the DMC since 2012.

      16.     In January 2014, Dr. Kaki was appointed as Director of the Cardiac

Catherization Services Unit (“CCSU”), a leadership position, at the new “DMC

Heart Hospital” located at VHS Harper-Hutzel Hospital, opened in 2014.

      17.     The DMC Heart Hospital is in the center of Detroit, where there are

extremely high rates of heart disease, heart failure and high blood pressure.

      18.      The DMC Heart Hospital features the full range of heart specialists:


                                          5
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.6   Page 6 of 41




cardiologists, cardiac surgeons, vascular surgeons, pediatric cardiovascular

surgeons and a nursing team that is cross-trained for any emergency or elective

procedure.

      19.     In his role as Director, Dr. Kaki reported to Defendants Tedeschi,

Steiner and non-party, former DMC President, Ted Schreiber.

      20.     In 2018, Dr. Kaki was also appointed as Director of the

Anticoagulation Clinic, a leadership position at the Heart Hospital.

      21.     Dr. Kaki is renowned for many high-risk procedures and vascular

access techniques, is a pioneer in the area of mechanic circulatory support, and has

published original manuscripts related to large bore vascular access and the use of

mechanical circulatory support in high impact peer review journals.

      22.     Dr. Kaki was nominated and completed the Tenet Leadership

Academy. This program identifies talented leaders to be groomed for future roles.

Dr. Kaki was recruited from Cornell Medical School by City of Detroit Mayor

Michael Duggan and then DMC President Dr. Ted Schreiber to become employed

as set forth above.

      23.    Plaintiff Dr. Elder is an interventional cardiologist who specializes in

cardiology, endovascular cardiology, nuclear cardiology, internal medicine and

interventional cardiology.


                                          6
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19      PageID.7   Page 7 of 41




      24.   Since 2008, Dr. Elder was appointed to the leadership positions of

Director of the Cardiac Care Unit, Ambulatory Services Program, the Cardiac CT

Angiogram, PERT program, Carotid Stenting program and Endovascular Medicine

at the DMC Heart Hospital.

      25.   In his role as Director, Dr. Elder reported to Defendants Tedeschi,

Steiner and non-party, former DMC President, Ted Schreiber.

      26.   Since 2007, Dr. Elder held other titles including Clinical Professor of

Medicine at Wayne State University School of Medicine, Assistant Program

Director of Interventional Fellowship at Wayne State University School of

Medicine and Clinical Professor of Medicine at Michigan State University.

      27.   Dr. Elder was voted “Teacher of the Year” for 10 consecutive years

by DMC cardiology fellows.

      28.   Dr. Elder was named “Top Doc” in Hour Detroit Magazine, as voted

by his peers, for years 2012 through 2018 and nominated for this title for 10

consecutive years.

      29.   Dr. Elder was twice awarded the distinction of Crain’s “Health Care

Hero” in 2011 and 2017.

      30.   Dr. Elder has also been honored by local churches and community

organizations for compassionate care.


                                        7
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.8   Page 8 of 41




      31.    Dr. Elder was the primary investigator of multiple national clinical

trials that brought research recognition to the DMC.

      32.    Dr. Elder is a national pioneer in treatment of patients with Pulmonary

Embolism disease (“PE”), and started the first PE response team in Michigan. He

is one of the leaders in PE research in the nation. He has co-authored books and

chapters regarding this disease.

      33.     Plaintiffs are known and recognized for helping build the nationally-

acclaimed programming for the DMC Heart Hospital beginning in 2010.

      34.     On October 1, 2018, Dr. Kaki and Dr. Elder were abruptly and

publicly terminated by Defendants from their leadership positions. No reason for

the terminations was specified.

        FOR-PROFIT TENET BUYS DMC AND CONTINUES ITS FOCUS
             ON PROFIT AT THE EXPENSE OF PATIENT CARE

      35.     Defendant Tenet owns for-profit hospitals throughout the country.

      36.     In 2013, Tenet purchased VHS, Inc., and owned DMC when the

Heart Hospital opened its doors in July 2014.

      37.     Much of the money that Defendants Tenet and DMC receive comes

from state and federal Medicare and Medicaid funds. Those funds are regulated

pursuant to state and federal law. Medicare and Medicaid fraud is a crime.

      38.     Tenet has a history of violating the law in order to enrich the

                                         8
 Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.9   Page 9 of 41




company, its owners and Tenet hospitals.

      39.     In 2006, Tenet agreed to pay the Department of Justice (“DOJ”)

$725 million to settle allegations of illegal Medicare payments to Tenet hospitals

and entered into a 5-year corporate integrity agreement that required the company

to provide financial reports to the government.

      40.     In 2012, Tenet agreed to pay $42.75 million to resolve allegations

that it violated the False Claims Act by overbilling Medicare.

      41.     In September 2016, Tenet entered into a “Settlement Agreement”

and No Prosecution Agreement (“NPA”) with the United States and certain states.

It agreed to pay a $514 million dollar fine for engaging in healthcare fraud by

making false claims for public funds under a kickback scheme relating to certain

alleged medical services.

      42.     In addition, in January 2017, the DOJ indicted the Tenet Healthcare

Senior VP of Operations, John Holland, on four counts of fraud. The indictment

states that Holland and others were part of a larger scheme to “unlawfully enrich

themselves, Tenet, and the Tenet Hospitals” by engaging in fraud. Specifically,

Mr. Holland sidestepped Tenet's internal accounting controls to bribe clinicians

and pay illegal kickbacks to clinics in Georgia and South Carolina that referred

pregnant patients on Medicaid to Tenet hospitals. The scheme allegedly helped


                                           9
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.10   Page 10 of 41




Tenet bill Medicaid programs for more than $400 million.

      43.     In September 2017, several more charges were brought against Mr.

Holland. The latest indictment charged Holland with conspiracy to violate the

federal Anti-Kickback Statute, wire fraud and falsification of books and records.

      44.     As part of the various agreements Tenet has entered into with the

government, they are required to “self-report” any violations of law or regulations

and any questionable conduct. Senior management, including these Defendants,

has failed to do so and has blatantly allowed legal violations to occur in order to

generate more income by cutting medically necessary support and services and

allowing unnecessary medical procedures, among other things.

      45.     Under the Tenet Healthcare Corporation’s Quality, Compliance and

Ethics Program Charter (“Charter”) updated on February 28, 2018, Defendant

Tenet shall report to its respective compliance officer, among other things,

      “(i) A violation of the obligation to provide items or services of a
      quality that meets professionally recognized standards of health care
      where such violation has occurred in one or more instances and
      presents an imminent danger to the health, safety or well-being of a
      federal health care program beneficiary or places the beneficiary
      unnecessarily in high-risk situations;
                            *             *          *
      (iii) Evidence or allegations of actual or potential violations of the
      federal or state Anti-Kickback laws, the federal Start Law, the state
      self-referral laws, or other criminal, civil or administrative laws
      applicable to any Federal health care program for which penalties or
      exclusion may be authorized;

                                         10
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.11    Page 11 of 41




      (iv) Violation of other federal or state laws or regulations for which
      significant penalties may be assessed or which may subject the Tenet
      entity to significant litigation risk (e.g., consumer protection laws,
      securities laws, environmental protection laws, etc.);
                             *            *            *
      (vi) Violation of the provisions of the NPA;

      (vii) Material violation of Tenet policies;
                             *            *            *
      (x) Any other event likely to cause significant reputational or financial
      harm to any Tenet entity.”

      46.       Tenet has been very clear that its sole goal is to make a profit, as

stated publicly by Tenet CEO Ron Rittenmeyer:

      “We’re in the business to make a profit – number 1 … That’s our job,
      so we’re always going to be looking to reduce costs. That’s just the
      facts.”

      47.       Defendants’ improper and fraudulent conduct includes, but is not

limited to:

            a. Operating and billing Medicare and Medicaid for procedures knowing
               that the surgical equipment used in many procedures were not sterile;
            b. Knowingly putting patients at risk of contracting life threatening
               diseases;
            c. Knowingly submitting claims for payments to CMS and the State of
               Michigan that were false and/or fraudulent; and
            d. Knowingly allowing physicians to conduct medically unnecessary
               procedures.




                                          11
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19           PageID.12   Page 12 of 41




PLAINTIFFS REPORT AND REFUSE TO ACQUIESCE IN VIOLATIONS
     OF THE LAW WHICH COMPROMISED PATIENT SAFETY

      48.         Throughout the course of their employment, Plaintiffs reported

multiple, significant violations of the law at Defendant hospitals to Tenet legal,

Tenet compliance, DMC leadership, and Defendants Tedeschi and Steiner, which

included, but were not limited to, suspected health care false claims and fraud that

involved improperly claiming Medicare and Medicaid monies. Plaintiffs refused to

acquiesce in these violations. This reporting and failure to acquiesce reached a

head in 2018, leading to the terminations of Plaintiffs.

                               UNSTERILIZED TOOLS

      49.         On multiple occasions, Drs. Kaki and Elder reported that physicians

had opened up sterilized surgical instrument packages only to find unsterile, dirty

instruments, some with visible tissue and blood. Defendants failed to correct the

problem, while claiming that they would do so. The last time Plaintiffs made such

a report was approximately one month before they were terminated.

      50.         Dirty and unsterile surgery equipment and labs put patients at risk of

contracting fatal infections which are hard to link back to hospital failures such as:

            a.   HIV;
            b.   Hepatitis B and C;
            c.   MRS (methsillin resistance staphylococcus aureus);
            d.   Fungal infections;
            e.   Pseudomonas pneumonia;
                                            12
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.13   Page 13 of 41




             f. Creutzfeldt-Jakob disease;
             g. Surgical site infections and more.

       51.       After Plaintiffs were terminated on October 1, 2018, Defendants

falsely made representations to the public that their facilities and instruments were

sterile.

       52.       After Plaintiffs were terminated, due in pertinent part to their

complaints, the federal Centers for Medicare and Medicaid Services (“CMS”)

ordered inspections of Defendants Detroit Receiving Hospital and Harper

University Hospital.

       53.       CMS recently informed both DMC hospitals that they are now

subject to unannounced inspections by the Michigan Department of Licensing and

Regulatory Affairs.

       54.       CMS has informed the DMC that federal funding for Harper and

Detroit Receiving hospitals will be ended if the problems with unclean surgical

instruments are not fixed.

       55.       Defendants continued to operate and bill Medicare and Medicaid for

procedures knowing that the surgical equipment being used was not sterile and that

patients were at risk of contracting life-threatening diseases.




                                            13
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.14    Page 14 of 41




              CUTS TO SERVICES ADVERSELY AFFECTING
                         PATIENT SAFETY

      56.     Defendants unilaterally made cuts to staff and services without

physician input, which compromised patient safety and at times led to unnecessary

deaths and/or an unsafe environment for patients.

      57.     In the spring of 2018, Defendants, without advance notice to or

consultation with the medical leadership, removed the life-saving Stat Blood Lab

from the Cardiac Catherization Unit (“CCU”) as a cost-cutting measure. This

created an immediate and serious patient safety issue, as time is of the essence in

receiving blood work results for cardiac patients. In fact, one patient died because

his high potassium levels were not reported to the cardiac team for hours.

      58.     Plaintiffs met with Defendants Tedeschi and Steiner, among others,

to insist that the Stat Blood Lab immediately be returned to the CCU. On March 8,

2018, Steiner acknowledged that Plaintiffs had raised the removal of the Lab as a

patient safety concern, including the resulting death of a patient, and stated that the

lab would be moved back to the CCU.

   DANGEROUS AND/OR UNNECESSARY SURGICAL PROCEDURES

      59.     Plaintiffs also raised patient safety issues with regard to unnecessary

and dangerous cardiac medical procedures being performed by other physicians at

the DMC. Defendants’ goal was to be profitable and medical procedures generated

                                          14
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19      PageID.15   Page 15 of 41




significant income for the DMC, paid by Medicaid and Medicare.            Thus, a

legitimate medical basis for the procedures and the competency of the physicians

preforming them were of less importance to Defendants than the generation of

revenue.

      60.        Plaintiffs brought concerns about physician competency and

unnecessary and/or dangerous procedures to DMC leadership and to peer review

meetings in order to ensure that the procedures, some of which resulted in deaths,

be investigated. Neither the physicians whose procedures were being questioned

nor any of the Defendants welcomed the reports and peer review requests sought

by Plaintiffs.     To the contrary, Plaintiffs demands for accountability led to

complaints about them from the physicians at issue who were backed up by the

DMC due to their generation of revenue by their faulty procedures, and later, to

Plaintiffs’ terminations.

      61.        The medical concerns with regard to unnecessary and or dangerous

procedures being performed raised by Plaintiffs included, but were not limited to

the following:

      - In late 2015, a patient was admitted who suffered from PE. The patient

            did not medically qualify for aggressive PE intervention, and such

            intervention was medically unnecessary. In spite of this, and with the


                                         15
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.16   Page 16 of 41




         procedure being very complicated, two inexperienced physicians who

         were unable to identify the dangerous situation went forward with the

         intervention. The patient suffered from complications and bled to death.

      - A patient died on February 22, 2016 when an unnecessary procedure was

         performed on him. The patient did not meet appropriate criteria and did

         not fit clinical protocols for the procedure. Two more procedures were

         later performed on the patient based on the poor result, which created

         complications. Dr. Elder filed a written complaint with DMC

         Compliance. No response was received.

      - Several patients were subjected to unnecessary carotid stent procedures,

         and some physicians created false dictation as to the percent of the

         blockage that existed in order to justify the procedure.

      - In May of 2016, an 85-year-old demented patient died due to an

         unnecessary procedure being performed experimentally by physicians

         attempting the procedure for the first time.

      - One physician, who is now under investigation by the FBI, performed a

         procedure without consent on a young female patient who died. The

         physician then tried to, and did, change and manipulate medical records

         to cover up the basis for the death. Dr. Elder tried on multiple occasions


                                         16
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.17   Page 17 of 41




            to bring this physician’s dangerous practices to DMC’s attention. In one

            written complaint he stated, “…DMC’s lack of action against [this

            doctor] is ethically shocking to me. It is high time that DMC stop

            worrying about profits and stay focused on patient safety, compliance

            …and longevity… I strongly believe we have a work environment that is

            not only increasingly difficult to work in, but more importantly a

            dangerous one for patients because of physicians…who believe there is

            no accountability.”

      62.      Defendants billed and continued to bill the government for these and

other improper procedures.

             FRAUD WITH REGARD TO PHYSICIAN COVERAGE

      63.       In 2017, Plaintiffs exposed a violation with regard to the DMC

Cardiovascular Institute, which provided “Cardio Team One” (“CTO”) on-call

coverage to Detroit Receiving Hospital. Participating cardiologists were required

to provide “Restricted On-Call Coverage” between 7:00 p.m. and 7:00 a.m. by

being “present in the emergency department or on an inpatient unit within minutes

from being called to evaluate and treat patients with ST elevation myocardial

infarction…and other cardiac conditions.”

      64.       DMC advertised to the public via television, billboards, the internet,


                                          17
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.18   Page 18 of 41




and radio that cardiologists were on site “24/7” to handle sudden heart attacks and

other emergencies, a unique feature of their Heart Hospital, to encourage patients

to use their services.

      65.      However, certain cardiologists assigned to restricted on-call

coverage were being paid even though they were not in the emergency department

or on a hospital unit; they were not even on the premises as required, thus negating

the emergent, life-saving purpose of the restricted on-call coverage. From 2016-

2018, Plaintiffs reported this to Defendants both verbally and in writing.

      66.      Based on Plaintiffs’ continued complaints about unnecessary and

dangerous procedures, unclean instruments, failure to provide CTO coverage 24/7

and other violations of the law, Tenet brought in a team of lawyers in the spring of

2017 to allegedly investigate the concerns raised. In fact, the outside medical

reviewer who had been retained found that many of the medical procedures were

improper and medically unnecessary. But there was no announcement of this and

no discipline or terminations by Defendants. To the contrary, the hired legal team

said the procedures were all proper.

      67.      In April 2017, Plaintiffs expressed intense concern with regard to the

medical quality assurance (“Q/A”) meetings that resulted in cover-ups for poor

medical outcomes. Dr. Elder reported in writing that Defendants were “complicit”


                                         18
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.19     Page 19 of 41




in facilitating a “toxic culture” of “enterprise before the patient.” Plaintiffs further

reported that Q/A had members who were not “peers” and were unqualified to

assess quality, and that qualified doctors who were experts had been intentionally

excluded because they were advocates for patients and quality.

      68.     In September 2017, Dr. Elder documented to Defendants his

concerns that the absence of skilled nurses in the Cath Lab had reached a critical

point, resulting in a “severe decrease in the quality of care.”

DEFENDANTS RETALIATE AGAINST AND TERMINATE PLAINTIFFS

      69.     By 2017 Defendants had decided that they could no longer tolerate

Plaintiffs reporting and refusing to acquiesce in legal and compliance violations as

set forth above.

      70.     Plaintiffs found that they were not placed on the CTO on-call

schedule, at a loss of income to them.

      71.     By August 2018, Defendants sought a way to force Plaintiffs to

resign, or if necessary, to terminate them.

      72.     In September 2018, Plaintiffs received notification that Tenet had

hired the outside law firm of Latham and Watkins to begin what was presented as

an investigation into problems, raised in large part by Plaintiffs, at the DMC. In

fact, Defendants’ real plan was to use this “investigation” to provide a cover for the


                                          19
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.20    Page 20 of 41




pre-determined decision to force Plaintiffs out.

      73.     As part of the so-called investigation, the Plaintiffs were interviewed

by Latham and Watkins lawyers on September 18 and 19, 2018. The lawyers told

Plaintiffs that they had been given a deadline of October 1, 2018 to finish the

investigation report.

      74.     In late September 2018, Defendants pressured Plaintiffs to resign and

used threats to induce them to do so. The effort failed.

      75.     In response, on October 1, 2018, Dr. Elder sent an email to

Defendants Tedeschi and Evans stating:

      “I will not be extorted! It has come to my attention and surprise that
      this recent Tenet investigation is a [sham]. Many of the staff have
      expressed serious concerns of the ‘true’ motive. Many more have not
      been interviewed to speak up freely. Your investigation wasn’t about
      my years long complaints regarding patient safety. Rather you have
      been building a case to terminate my employment and privileges at
      DMC. You apparently are bent on also tarnishing my reputation that I
      have worked my entire life to earn. I realize Tenet is a large
      corporation whose primarily motivation is to make money and please
      its constituents. However, I am a physician and will never accept the
      fact they continue to put profits over patient safety and carry on as if it
      is simply the cost of doing business. Especially egregious is the
      disregard for human life, all humans regardless of their socio
      economic status are entrusting us. Tenet must change its ways and
      know it cannot get away with these policies even if it is against
      populations of less privilege and people of color.

      I was led to believe that it [the Latham and Watkins investigation] was
      designed to address my concerns regarding quality, patient safety and
      vulnerable patients. It stead, it is obvious that it was designed to

                                          20
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.21   Page 21 of 41




      advance an agenda to silence [ ] patient advocates and ‘kill the
      messengers.’ This is clearly retaliation which is intent on punitive
      damage to those who place patients over profits. Tarnishing my good
      reputation will not advance Tenet leadership, nor change the facts
      regarding patient safety.       I am in complete protest of this
      investigation, it was an excuse to find a way to silence the advocates
      and not address the patient quality and safety concerns at DMC-Tenet
      hospitals.” [typographical errors in the original].

      76.     Later on October 1, 2018, both Plaintiffs were abruptly terminated.

As of that time, and throughout their employment with the Defendants, Plaintiffs

had excellent reputations in the medical community, no record of any policy

violation or wrongdoing, no administrative complaints by a state agency, no

malpractice lawsuits and no patient complaints.

    DEFENDANTS INTENTIONALLY DISPARAGE PLAINTIFFS AND
      PUBLICLY PLACE THEM IN A FALSE, NEGATIVE LIGHT

      77.     Plaintiffs were provided with no advance notice of their termination.

To this day Plaintiffs have not been provided with any specific reason for their

terminations. Just one month earlier DMC leadership was publically praising

Plaintiffs for their medical performance in saving lives.

      78.    October 1, 2018, Defendants gratuitously announced Plaintiffs’

terminations with great fan-fare and a media roll-out for public consumption.

Defendants falsely told the media that Plaintiffs had been terminated for

unspecified “violations” of the “Tenet Standards of Conduct” and unspecified


                                         21
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19            PageID.22   Page 22 of 41




“complaints.”

       79.    Defendants stated that their “investigation” had supplied a rationale

for the terminations. But as of today’s date, and in spite of multiple attempts by

Plaintiffs to obtain it, the investigation report has never been produced to them, and

the “complaints” have not been identified.

       80.    In addition, also on October 1, 2018, Defendants sent to

approximately 5,000 DMC physicians, nurses, and employees an email stating that

Plaintiffs had been terminated for unspecified “violations of our standards of

conduct.”

       81.    Defendants’ statements to the media, DMC physicians and the public

were designed to place Plaintiffs in a false, negative light and to ruin their

reputations as retaliation for their complaints about and refusal to acquiesce in

illegal actions, refusal to resign from their positions, and to ensure that plaintiffs

were unable to continue to observe their illegal activities.

       82.    Dr. Elder responded publicly to Defendants false public statements,

stating, in pertinent part:

       "My reputation as a top cardiologist speaks for itself. No pretextual
       email sent by Tenet will diminish my long accolades. Ironically, Tenet
       is trying an age-old tactic of trying to diminish and discredit the
       messenger. I was a top doctor (at DMC) for 10 years. ... Now that I
       refuse to stay quiet about safety concerns, they respond in highly
       inappropriate and unprofessional manner."

                                          22
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.23    Page 23 of 41




      83.    At the time of the terminations Defendant Steiner falsely told the

media:

       “It would be inappropriate for the DMC to discuss the particulars of
      Standards of Conduct violations by individual doctors… Any
      suggestion that these leadership transitions were made for reasons
      other than violations of our Standards of Conduct is false. The
      leadership transition is the result of a thorough review led by outside
      counsel into complaints from other physicians and team members.
      The review found that our Standards of Conduct had been violated
      and we took appropriate action.”

            DEFENDANTS CONTINUE TO RETALIATE AGAINST
                  PLAINTIFFS POST-TERMINATION

      84.    Based on Plaintiff’s ongoing complaints about fraud and safety while

still employed as Directors, Dr. Elder’s public response to the terminations

including that he refused to “stay quiet about safety concerns,” and Dr. Kaki’s fight

to obtain his personnel record (addressed below), Defendants have continued to

retaliate against Plaintiffs in their ongoing roles as on-call Cardio Team One

cardiologists and staff physicians.

      85.    Defendants are retaliating against Plaintiffs by prohibiting them from

participating in Peer Review and Quality Assurance Committees.             The only

cardiologists restricted from participating in quality committees and sub-

committees are the Plaintiffs.        DMC changed the entire process of quality

assurance to the exclusion of Plaintiffs in order to stop their strong advocacy for

                                          23
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19          PageID.24     Page 24 of 41




patient safety and critic of bad operators with bad outcomes.

      86.    The ongoing retaliation includes, but is not limited to: revocation of

DMC email, refusal to pay for services rendered during CTO call, failure to

include Plaintiffs on the CTO call schedule, removal of pagers, prohibition on

teaching and/or giving lectures, removal from the Fellowship Faculty, removal

from Director positions, failure to refer patients, attempts to steal Plaintiffs patients

who visit the ER, disparagement and a prohibition on serving on subcommittees in

Peer Review.

     DEFENDANTS WITHHOLD PERSONNEL RECORD, ALLEGED
       REASONS FOR TERMINATIONS AND EARNED WAGES

      87.    Shortly after being terminated, Dr. Kaki contacted Defendants and

requested his personnel record, pursuant to the Bullard-Plawecki Employee Right

to Know Act, MCL § 423.501, et. seq., in order to obtain the Standard of Conduct

“violations,” “review,” “complaints” and/or “investigation” Defendants publicly

stated they relied on for his termination.

      88.    MCL § 423.510 defines “personnel record” as “a record kept by the

employer that identifies the employee, to the extent that the record is used or has

been used, or may affect or be used relative to that employee's qualifications for

employment, promotion, transfer, additional compensation, or disciplinary action.”

      89.    Defendants     refused    Dr.    Kaki’s   request,   taking   the   legally

                                             24
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.25   Page 25 of 41




unsupportable position that in his role as the Director of the Cardiac Catherization

Unit he was not an “employee” of the DMC or any DMC Hospital and therefore

was not entitled to his own personnel record.

      90.    Dr. Kaki was forced to file a lawsuit in Wayne County Circuit Court

to obtain his personnel record pursuant to MCL § 423.501, et. seq. Desperate to

keep the “investigation” away from him, Defendants hired lawyers to appear in

Court to argue that Dr. Kaki should not be able to obtain his personnel record,

including the as yet unspecified reasons for his firing. Defendants sought and

continue to seek to make false public statements about Plaintiffs with regard to an

“investigation,” and “violations,” while refusing to hand over any evidence thereof.

      91.    The Wayne County Circuit Judge granted Dr. Kaki’s motion to obtain

his file; Defendants then paid lawyers to file an appeal with the Michigan Court of

Appeals. The Appellate Court sent the case back to the lower court to have the

parties engage in discovery in order to determine Dr. Kaki’s status as an

“employee.” Dr. Kaki then dismissed the Wayne County case without prejudice

and was forced to file this case without the ability to first review the alleged

reasons, if any, for his termination.

            DEFENDANTS FRAUDULENTLY CLAIM PLAINTIFFS
                       ARE NOT EMPLOYEES

      92.    Pursuant to state and federal law, and based upon their job

                                         25
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.26   Page 26 of 41




descriptions, created by Defendants, and their leadership roles, Dr. Kaki and Dr.

Elder were clearly “employees.”

      93.    Defendants falsely claim that Plaintiffs are “independent contractors,”

although neither Plaintiff would be considered as such under state or federal law.

      94.    In fact, Defendants have intentionally misclassified Plaintiffs – and

likely others – under the law as “independent contractors” and insisted that they

sign agreements to that effect in order to obtain employment, in violation of state

and federal law.

      95.    Defendants have withheld earned wages, in the amount of

approximately $80,000 from Dr. Kaki, for services performed in CTO and as

director for services rendered for the anticoagulation clinic for fiscal year 2018 in

violation of the Fair Labor Standards Act.

      96.    Defendants have withheld earned wages, in the amount of

approximately $30,000 from Dr. Elder, for services rendered for nuclear testing to

the benefit of DMC for DMC employees.

      97.    DMC owes Plaintiffs compensation for their work in the continuity

clinic, the training fellowship, which is sanctioned by ACGME, and for

administrator fees. DMC benefited from over $400,000 from a Medicare Training

Program, a portion of which was to be paid to Plaintiffs.


                                         26
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.27    Page 27 of 41




       98.    All of the above described retaliation is designed to further harm

Plaintiffs and to pressure them to surrender their staff privileges, keeping them

completely away from DMC.

                              COUNT I
             VIOLATION OF THE RETALIATION PROVISION OF
                 THE FALSE CLAIMS ACT, 31 U.S.C. § 3730

       99.    Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

       100. The retaliation provision of the False Claims Act (“FCA”) protects

any employee, contractor or agent from being “discharged, demoted, suspended,

threatened, harassed, or in any other manner discriminated against in the terms and

conditions of employment because of lawful acts done by the employee,

contractor, agent or associated others in furtherance of an action under this section

or other efforts to stop 1 or more violations of this subchapter.” 31 U.S.C. §

3730(h)(1).

       101. Relief for violating 31 U.S.C. § 3730(h)(1) includes reinstatement of

the employee, contractor, or agent with the same level of seniority that person

would have had but for the discriminatory conduct, as well as double damages for

back pay, interest on back pay, and special damages. Relief also includes

reasonable attorneys’ fees. Id. § 3730(h)(2).


                                         27
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.28    Page 28 of 41




      102. On numerous occasions, Plaintiffs engaged in lawful acts, as set forth

in more detail above, in efforts to stop 1 or more violations of the FCA, including

but not limited to, 31 U.S.C. §§ 3729(a)(1)(B), 3729(a)(1)(G), 3729(a)(1)(A) and

3729(a)(1)(C), by all the Defendants and others associated with DMC.

      103. The Government, unaware of the falsity of the records, statements and

claims made or caused to be made by Defendants, paid and continues to pay the

claims that would not be paid but for Defendants’ illegal conduct.

      104. Plaintiffs cannot at this time identify each and every false claim for

payment that was caused by Defendants’ conduct, as the claims have been

presented by several separate entities and Plaintiffs do not have access to the

records of all such false or fraudulent statements, records or claims.

      105. Plaintiffs were subsequently retaliated against, terminated and

retaliated against post-termination due to their protected activity.

      106. As a direct and proximate cause of Defendants’ conduct of improperly

retaliating against, investigating and terminating Plaintiffs, they have suffered

damages including, but not limited to, loss of their jobs and income, loss of career

opportunities, emotional distress, including, but not limited to, embarrassment,

humiliation and outrage.




                                          28
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.29     Page 29 of 41




                                COUNT II
              VIOLATION OF THE FAIR LABOR STANDARDS ACT
                      (“FLSA”), 29 U.S.C. § 201 et seq.

          107. Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

          108. Congress enacted the Fair Labor Standards Act in 1938 to eliminate

“labor conditions detrimental to the maintenance of the minimum standard of

living necessary for health, efficiency, and general well-being of workers. . .” 29

U.S.C. § 202. To this end, the FLSA generally requires employers to compensate

employees, like Plaintiffs, for all of the hours worked, at a rate that is not less than

the federal minimum wage rate. 29 U.S.C. § 206(a)(1).

          109. The FLSA defines employer to include “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C §

203(d).

          110. The FLSA defines employee as “any individual employed by an

employer.” 29 U.S.C § 203(e)(1).

          111. At all times pertinent hereto, Plaintiffs were employees and

Defendants were their employers within the meanings set forth in 29 U.S.C. § 201

et seq.

          112. Employers in Michigan must comply with federal wage and hour


                                          29
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19           PageID.30    Page 30 of 41




laws, specifically the FLSA.

       113. Any employer who violates Sections 206 or 207 of the FLSA is liable

to the affected employees for unpaid wages and liquidated damages. 29 U.S.C. §

216(b).     Injunctive relief and attorneys’ fees may also be ordered against an

employer who violates any provision of the FLSA. 29 U.S.C. §§ 216(b) and 217.

       114. Despite Plaintiffs’ repeated requests for their earned wages,

Defendants and their employees continue to willfully fail and/or refuse to comply

with the FLSA and Plaintiffs’ demands for the wages to which they are legally

entitled.

                               COUNT III
                 VIOLATION OF THE MICHIGAN MEDICAID
                    FALSE CLAIMS ACT, MCL § 400.610c

       115.    Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

       116. The Michigan Medicaid False Claims Act (“Michigan Medicaid

FCA”) is an act “to prohibit fraud in the obtaining of benefits or payments in

connection with the medical assistance program; to prohibit kickbacks or bribes in

connection with the program; to prohibit conspiracies in obtaining benefits or

payments; . . . to provide for civil actions to recover money received by reason of

fraudulent conduct; . . . to prohibit retaliation; to provide for certain civil fines; and


                                           30
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.31   Page 31 of 41




to prescribe remedies and penalties.” Michigan Medicaid False Claim Act 72 of

1977. (Emphasis added).

      117. Additionally, “[a]n employer shall not discharge, demote, suspend,

threaten, harass, or in any other manner, discriminate against an employee in the

terms and conditions of employment because the employee engaged in lawful acts,

including initiating, assisting in, or participating in the furtherance of an action

under this act or because the employee cooperates with or assists in an

investigation under this act.” MCL § 400.610c.

      118. An employer who violates this section is liable to the employee for all

of the following:

      (a) Reinstatement to the employee's position without loss of seniority;

      (b) Two times the amount of lost back pay;

      (c) Interest on the back pay;

      (d) Compensation for any special damages; and

      (e) Any other relief necessary to make the employee whole. MCL §
          400.610c(2).

      119. Over Plaintiffs’ stated reports and objections, Defendants, through

their own acts or the acts of their officers, knowingly made, used or caused to be

made or used, a false statement or false representation of a material fact in an

application for Medicaid benefits to get false or fraudulent claims paid or approved

                                         31
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.32    Page 32 of 41




by the State of Michigan in violation of MCL § 400.603(1).

      120. Plaintiffs cannot at this time identify every false statement or false

representation of a material fact made in applications for Medicaid benefits that

was caused by Defendants’ conduct, as the applications have been made by several

separate entities and Plaintiffs do not have access to the records of all such false or

fraudulent statements, records, claims or applications.

      121. Plaintiffs took lawful acts in furtherance of an action under the

Michigan Medicaid FCA with regard, but not limited to, MCL § 400.603. They,

on numerous occasions, reported and objected to Defendants’ violations of this

Act, as set forth in more detail above.

      122. Defendants and others associated with Defendant DMC retaliated

against Plaintiffs’ and terminated them due to their reports of violations of the

Michigan Medicaid FCA.

      123. Such conduct was in violation of the Michigan Medicaid False Claims

Act, MCL §400.610c.

      124. The State of Michigan, unaware of the foregoing circumstances and

conduct of the Defendants, made full payments, which resulted in its being

damaged in an amount to be determined.

      125. As a direct and proximate cause of Defendants’ conduct of improperly


                                          32
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.33   Page 33 of 41




retaliating against, investigating and terminating Plaintiffs, they have suffered

damages including, but not limited to, loss of their jobs and income, loss of career

opportunities and emotional distress, including, but not limited to, embarrassment,

humiliation and outrage.

                            COUNT IV
              RETALIATORY DISCHARGE IN VIOLATION OF
                PUBLIC POLICY AGAINST DEFENDANTS

       126. Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

       127. As described above, Plaintiffs exercised their rights and otherwise

engaged in protected activity by exercising their responsibility to raise concerns,

both verbally and in writing, and refusing to acquiesce in of violations, or

suspected violations, of state and/or federal laws related to federal health care

programs and state and/or federal laws, as set forth above.

       128. In addition, Defendants must meet the minimum standards and rules

of the Michigan Public Health Code and must endeavor to carry out practices that

will further protect the public health and safety, prevent the spread of disease,

alleviate pain and disability, and prevent premature death.

       129. Furthermore, MCL § 333.21513 states that the owner, operator, and

governing body of a hospital are responsible for all phases of the operation of the


                                         33
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.34     Page 34 of 41




hospital, selection of the medical staff, and quality of care rendered in the hospital.

      130. By virtue of the acts described in the preceding paragraphs,

Defendants have violated the Michigan Public Health Code and Plaintiffs refused

to acquiesce in the violations.

      131. Defendants are also in violation of the State of Michigan’s

Department of Licensing and Regulatory Affairs’ Minimum Standards for

Hospitals, R 325.1001, et seq.

      132. Per R 325.1024, which pertains to the sterilization of instruments and

utensils, Defendants are required to do the following: (1) make arrangements for

the laundering of linens and other washable goods; 2) have provisions for the

sterilization of dressings, utensils, instruments, and water; (3) maintain a check on

the performance of all sterilizing equipment; and (4) take special precautions so

that sterile supplies may not be mixed with unsterile supplies.

      133. Defendants have violated the Public Health Code and State of

Michigan’s Minimum Standards for Hospitals and Plaintiffs refused to acquiesce

in the violations.

      134. The State of Michigan, unaware of the foregoing circumstances and

conduct of the Defendants has been damaged in an amount to be determined.

      135. Defendants, through their agents, servants, or employees, violated the


                                          34
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19        PageID.35    Page 35 of 41




public policy of the State of Michigan by retaliating against Plaintiffs and

terminating them for engaging in the above referenced protected activity.

       136. Defendants’ actions were intentional, with reckless indifference to

Plaintiffs’ rights and sensibilities.

       137. The temporal proximity between Plaintiffs’ protected activity and

Defendants’ materially adverse employment action is also a clear indicator of

retaliatory conduct.

                                      COUNT V
                                    FALSE LIGHT

       138. Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

       139. On October 1, 2018, Defendants alerted the media and called a public

press conference to announce the termination of Plaintiffs.

       140. Plaintiffs were identified by name and title by Defendants at the press

announcement.

       141. Defendants falsely stated that Plaintiffs had violated the Tenet

Standards of Conduct based on an “investigation,” and insinuated that the

violations were so serious that they could not provide the “particulars.”

       142. Defendants further falsely stated that “[a]ny suggestion that these

[termination decisions] were made for any reasons other than violations of our

                                         35
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.36    Page 36 of 41




Standards of Conduct is false.”

      143. Also on October 1, 2018, Defendants emailed 5,000 DMC employees

falsely stating that Plaintiffs had engaged in misconduct and had to be terminated.

      144. After Plaintiffs attempted to correct the record as to the reason for

their terminations to the public, on October 8, 2018, Tenet and Tedeschi falsely

stated that Plaintiffs had made false statements because they were “disgruntled.”

Tedeschi falsely claimed that a “thorough review” had been conducted proving that

Plaintiffs and violated the Standards of Conduct.

      145. After creating the publicity and media attention with regard to the

terminations, Tedeschi falsely called the response from Plaintiffs and coverage

thereof “external noise.”

      146. At the time of their terminations Plaintiffs had never received any

discipline of any kind.

      147. After the termination, Dr. Kaki sought to obtain his personnel record

in order to obtain the reason for his termination, including the results of the

“investigation” referred to by Tedeschi and the specific evidence of his having

violated the Standards of Conduct. Defendants refused to provide the record.

      148. Defendants’ had knowledge of or acted in a reckless disregard as to

the falsity of the publicized matter and the false light in which Plaintiffs were


                                         36
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.37   Page 37 of 41




placed.

       149. The statements were unreasonable, highly offensive and were

designed to harm Plaintiffs’ reputations and career opportunities.

       150. Defendants’ public statements were made with actual malice.

       151.    As a direct and proximate cause of Defendants’ false remarks,

Plaintiffs have suffered damages including, but not limited to, damage to their

reputations, loss of their jobs and income, loss of career opportunities and

emotional distress, including, but not limited to, embarrassment, humiliation and

outrage.

                             COUNT VI
               VIOLATION OF THE BULLARD-PLAWECKI
          EMPLOYEE RIGHT TO KNOW ACT, MCL § 423.501, et. seq.,
                           (as to Dr. Kaki)

       152. Plaintiffs repeat and re-allege each and every preceding paragraph as

if fully set forth herein.

       153. At all times material hereto, Plaintiff Kaki was an employee and

Defendant DMC was an employer covered by and within the meaning of the

Bullard-Plawecki Employee Right to Know Act, MCL § 423.501, et. seq.

       154. The primary purpose of the Bullard-Plawecki Employee Right to

Know Act (“the Act”) is to establish an employee’s right to examine his personnel

records, i.e. “the documents that are being kept by the employer concerning that

                                         37
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19         PageID.38    Page 38 of 41




employee.”

      155. Per the Act, "Employer" means an individual, corporation,

partnership, labor organization, unincorporated association, the state, or an agency

or a political subdivision of the state, or any other legal, business, or commercial

entity which has 4 or more employees and includes an agent of the employer.

MCL § 423.501(2)(b).

      156. Per the Act, "Personnel record" means a record kept by the employer

that identifies the employee to the extent that the record is used or has been used,

or may affect or be used relative to that employee's qualifications for employment,

promotion, transfer, additional compensation, or disciplinary action. MCL §

423.501(2)(c).

      157. Defendant DMC generated and maintained personnel record on

Plaintiff Dr. Kaki during the course of his employment with Defendant.

      158. Defendant’s records allegedly contain an “internal report” or other

material which purports to set forth the reasons for Plaintiff’s termination.

      159. According to Defendants, the “internal report” consists of an

investigation by an outside law firm and the results thereof.

      160. Plaintiff repeatedly requested, but was denied by Defendant, access to

a complete copy of his employment records.


                                          38
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19      PageID.39   Page 39 of 41




       161. To date, Defendant and its employees continue to willfully fail and/or

refuse to comply with the Act and Plaintiff’s demands for a complete copy of his

personnel record(s), including the “internal report.”

       162. Specifically, Defendant, while refusing to provide Plaintiff with a

copy of the “internal report” or his personnel record(s), has casted Plaintiff in a

negative light through its statements – those made publicly and to the media –

regarding the cause for Plaintiff’s termination, including that Defendant relied on

an “internal report” for said termination.

       163. Defendant’s intentional noncompliance with the Act threatens grave

and irreparable harm to Plaintiffs’ reputation, future employment opportunities and

his legal rights.

                              RELIEF REQUESTED

       For all the foregoing reasons, Plaintiffs demand judgment against

Defendants as follows:

       A.     LEGAL RELIEF

              1.    Economic, noneconomic and compensatory damages in
                    whatever amount they are found to be entitled;

              2.    Exemplary damages in whatever amount they are found to be
                    entitled;

              3.    Punitive damages in whatever amount they are found to be
                    entitled;

                                             39
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19       PageID.40   Page 40 of 41




            4.     Liquidated damages, treble damages, and double damages in
                   whatever amount they are found to be entitled; and

            5.     An award of interest, costs and reasonable attorney fees.

      B.    EQUITABLE RELIEF

            1.     An order from this Court placing Plaintiffs in the position they
                   would have been in had there been no wrongdoing by
                   Defendants, including reinstatement with back pay;

            2.     An injunction out of this Court prohibiting any further acts of
                   wrongdoing;

            3.     An Order requiring Defendants to immediately produce Dr.
                   Kaki’s personnel records;

            4.     An award of interest, costs and reasonable attorney fees; and

            5.     Whatever other equitable relief appears appropriate at the time
                   of final judgment.


Dated: March 25, 2019                     Respectfully submitted,

                                          DEBORAH GORDON LAW
                                          /s/Deborah L. Gordon (P27058)
                                          Attorneys for Plaintiffs
                                          33 Bloomfield Hills Parkway, Suite 220
                                          Bloomfield Hills, Michigan 48304
                                          (248) 258-2500
                                          dgordon@deborahgordonlaw.com

                                JURY DEMAND

      Plaintiffs Drs. Amir Kaki and Mahir Elder by and through their attorneys

Deborah Gordon Law, demands a trial by jury of all the issues in this cause.
                                        40
Case 2:19-cv-10863-AJT-DRG ECF No. 1 filed 03/25/19   PageID.41   Page 41 of 41




Dated: March 25, 2019                  Respectfully submitted,

                                       DEBORAH GORDON LAW
                                       /s/Deborah L. Gordon (P27058)
                                       Attorneys for Plaintiffs
                                       33 Bloomfield Hills Parkway, Suite 220
                                       Bloomfield Hills, Michigan 48304
                                       (248) 258-2500
                                       dgordon@deborahgordonlaw.com




                                     41
